DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 9/27/22.
Claims 1-22 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 11/11/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Continued examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/22 has been entered.

Response to Arguments


Applicant's arguments filed 8/29/22 with respect to claims 1-22 have been considered but are not persuasive.

	Applicant argued in page 8-10 that Cummings's data connector 700 is in contact with (i.e., inserted into a port of) a single side of the computer system 800 and thus fails to disclose or teach any component that applies force to multiple sides of the computer system 800.

Examiner disagree on this because Kent [0087] FIG. 3 and Fig. 4 and discussed above, rear portion 7009 may have a shape that forms a recess into which user device 1200 can be releasably attached, whereas front portion 7007 may be formed to house various components of device attachment 1250. Front portion 7007 may be releasably attached to rear portion 7009. (Kent [0077] FIG. 1 device attachment 1250 may include a plurality of imaging components such as infrared imaging module 7000 and non-thermal camera module 7002. [0083] User device 1200 may be any type of portable electronic device that may be configured to communicate with device attachment 1250 to receive infrared images captured by infrared sensor assembly 7000 and/or non-thermal images such as visible light images from non-thermal imaging module 7002. [0084] Infrared image data captured by infrared imaging module 7000 and/or non-thermal image data such as visible light image data captured by non-thermal imaging module 7002 may be provided to a processing module of device attachment 1250 and/or device 1200 for further processing. [0078] Device attachment 1250 may include a front portion 7007 and a rear portion 7009. Front portion 7007 may be formed from a housing that encloses functional components 1208 of the device attachment such as a battery, connectors, imaging components, processors, memory, communications components, and/or other components of a device attachment as described herein. Rear portion 7009 may be a structural housing portion having a shape that forms a recess into which user device 1200 can be releasably attached.
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    260
    490
    media_image1.png
    Greyscale

Kent’s teach a connector that applies force to multiple sides of the user device in multiple interpretation: Kent FIG. 8 shows connector 8012 cuboid shape, so force comes from multiple direction. Also When considering Fig. 8 element as connector, the force can come bottom and side as shown in the figure using arrows)

Alternatively Cummings modified FIG. 8 teach 

    PNG
    media_image2.png
    335
    654
    media_image2.png
    Greyscale

Cummings modified FIG. 8 shoes that element A shown above can apply force to the bottom surface of the user device.
 Cummings [0055] FIG. 4A the adapter portion 415 may be a USB Type A or B, USB mini-A or B, or USB micro-A or B. Because of the mechanical design of USB port, it applies force from 4 sides.
Applicant argument has not been reflected in the claim language. Claim language is broad and not patentable.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-15, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cummings (U.S. Pub. No. 20090109329 A1), in view of Kent (U.S. Pub. No. 20160316119 A1).

Regarding to claim 1 and 12:

1. Cummings teach a sensor device comprising: an attachment body configured to be disposed along a first side (Cummings FIG. 8 shows left side of the user device is connected to sensor device 600) of a user device when the sensor device is coupled to the user device; (Cummings [0030] FIG. 1 is a block diagram of a hand-held device (HHD) 100 configured to implement one or more aspects of the invention. As shown, the HHD 100 includes, without limitation, a data connector 102 [coupled], a speaker 104, a microphone 106, status indicators 108, a power supply 110, optical components 112, a digital video image sensor 114, a central processing unit (CPU) 116, a digital viewfinder 118, interface buttons 120, and an internal memory 138. In one embodiment, the HHD 100 is a digital video camera [sensor device]. [0031] As described in greater detail herein, the data connector 102 is an integrated mechanism that allows the HHD 100 to be connected with a separate TV or computer system [user device], such as laptop or a desktop computer, and to transfer data to and from the computer system and/or output video and audio to the TV)
a contact layer disposed on the attachment body, wherein the contact layer is configured to contact and apply a force against the first side of the user device to at least partially secure the sensor device to the user device; (Cummings FIG. 8 shows left side of the user device is connected to sensor device 600.)
a first actuator configured to selectively apply a first force; (Cummings [0057] FIGS. 5A and 5B are front views of an HHD including a data connector actuator 500 in a first extended stage and a second extended stage, respectively, according to one embodiment of the invention. The adapter portion 515 may reciprocate relative to the arm 510. The arm 510 may extend the width of the housing 505, thereby eliminating need for the catch 240. The adapter portion 515 may or may not be spring-biased toward the second extended position. The adapter portion 515 may be latched in the second extended position. The adapter portion 515 may be retracted from the second extended position by an actuator (not shown) connected to the adapter portion 515 and operable by a thumb or finger of a user)
a connector block coupled to the first actuator (Cummings [0025] FIGS. 5A and 5B are front views of a hand-held device including a data connector actuator in a first extended stage and a second extended stage) and configured to selectively extend from or retract into the attachment body in response to the first force (Cummings [0057] FIGS. 5A and 5B are front views of an HHD including a data connector actuator 500 in a first extended stage and a second extended stage, respectively, according to one embodiment of the invention. The adapter portion 515 may reciprocate relative to the arm 510. The arm 510 may extend the width of the housing 505, thereby eliminating need for the catch 240. The adapter portion 515 may or may not be spring-biased toward the second extended position. The adapter portion 515 may be latched in the second extended position. The adapter portion 515 may be retracted from the second extended position by an actuator (not shown) connected to the adapter portion 515 and operable by a thumb or finger of a user) such that a distance between a first side of the attachment body facing the first side of the user device and a side of the connector block is adjustable and based on the first force; and (Cummings [0055] FIG. 4A the adapter portion 415 may be a USB Type A or B, USB mini-A or B, or USB micro-A or B. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill that USB connectors have half inch flexibility. USB connector from the left side does not need to be inserted all the way to the USB port. 

    PNG
    media_image3.png
    254
    588
    media_image3.png
    Greyscale

SO USB connection by itself suggest a distance between sides of the connector block and the attachment body being adjustable. Cummings Fig. 7B connector material is flexible. This flexibility suggests a distance between sides of the connector block and the attachment body being adjustable when force is applied.

    PNG
    media_image4.png
    316
    284
    media_image4.png
    Greyscale

	Cummings Fig. 7E flexible arrangement of USB connectors. This flexibility suggests a distance between sides of the connector block and the attachment body being adjustable when force is applied.

    PNG
    media_image5.png
    295
    333
    media_image5.png
    Greyscale


Cummings [0061] FIG. 8, the data connector 700 includes a flexible portion 802 having an internal spring force that biases the data connector 700 towards the HHD 600 when the data connector is in the extended position. This flexibility suggests a distance between sides of the connector block and the attachment body being adjustable when force is applied.

    PNG
    media_image6.png
    445
    618
    media_image6.png
    Greyscale

	)

and provide data communication between the sensor device and the user device, wherein the connector is at least partially disposed in the connector block. (Cummings [0061] FIG. 8, illustrates how the data connector 700 of FIG. 7B may be connected to a computer system 800 [user device], according to one alternative embodiment of the invention. As shown, the data connector 700 includes a flexible portion 802 having an internal spring force that biases the data connector 700 towards the HHD 600 [sensor device is camera] when the data connector is in the extended position. [0030] FIG. 1 the HHD 100 is a digital video camera)

Cummings do not explicitly teach a connector configured to: couple to a connector port of the user device and apply a force against a second side of the user device different from the first side of the user device to at least partially secure the sensor device to the user device;

However Kent teach a connector configured to: couple to a connector port of the user device and apply a force against a second side of the user device different from the first side of the user device (Kent [0087] FIG. 3 and Fig. 4 and discussed above, rear portion 7009 may have a shape that forms a recess into which user device 1200 can be releasably attached, whereas front portion 7007 may be formed to house various components of device attachment 1250. Front portion 7007 may be releasably attached to rear portion 7009) to at least partially secure the sensor device to the user device; (Kent [0077] FIG. 1 device attachment 1250 may include a plurality of imaging components such as infrared imaging module 7000 and non-thermal camera module 7002. [0083] User device 1200 may be any type of portable electronic device that may be configured to communicate with device attachment 1250 to receive infrared images captured by infrared sensor assembly 7000 and/or non-thermal images such as visible light images from non-thermal imaging module 7002. [0084] Infrared image data captured by infrared imaging module 7000 and/or non-thermal image data such as visible light image data captured by non-thermal imaging module 7002 may be provided to a processing module of device attachment 1250 and/or device 1200 for further processing. [0078] Device attachment 1250 may include a front portion 7007 and a rear portion 7009. Front portion 7007 may be formed from a housing that encloses functional components 1208 of the device attachment such as a battery, connectors, imaging components, processors, memory, communications components, and/or other components of a device attachment as described herein. Rear portion 7009 may be a structural housing portion having a shape that forms a recess into which user device 1200 can be releasably attached.
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    260
    490
    media_image1.png
    Greyscale

Kent’s teach a connector that applies force to multiple sides of the user device in multiple interpretation: Kent FIG. 8 shows connector 8012 cuboid shape, so force comes from multiple direction. Also When considering Fig. 8 element as connector, the force can come bottom and side as shown in the figure using arrows)

Alternatively Cummings modified FIG. 8 teach a connector configured to: couple to a connector port of the user device and apply a force against a second side of the user device different from the first side of the user device to at least partially secure the sensor device to the user device; (

    PNG
    media_image2.png
    335
    654
    media_image2.png
    Greyscale

Cummings modified FIG. 8 shoes that element A shown above can apply force to the bottom surface of the user device. Cummings [0055] FIG. 4A the adapter portion 415 may be a USB Type A or B, USB mini-A or B, or USB micro-A or B. Because of the mechanical design of USB port, it applies force from 4 sides)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Cummings, further incorporating Kent in video/camera technology. One would be motivated to do so, to incorporate a connector configured to: couple to a connector port of the user device and apply a force against a second side of the user device different from the first side of the user device to at least partially secure the sensor device to the user device. This functionality will improve user experience.

Regarding to claim 2:

2. Cancelled.

Regarding to claim 3:

3. Cummings teach the sensor device of claim 1, wherein, further comprising a sensor disposed on a second side of the attachment body, wherein a second side of the attachment body is opposite the first side that faces the side of the user device, (Cummings  FIG. 8 shows connector 700 as attachment body has two sides and first side of 700 is connected to sensor device 600) when the sensor device is attached to the user device, the sensor device is configured to contact at most two sides of the user device. (Cummings [0061] FIG. 8, illustrates how the data connector 700 of FIG. 7B may be connected to a computer system 800 [user device], according to one alternative embodiment of the invention. As shown, the data connector 700 includes a flexible portion 802 having an internal spring force that biases the data connector 700 towards the HHD 600 [sensor device is camera] when the data connector is in the extended position. [0030] FIG. 1 the HHD 100 is a digital video camera)

Regarding to claim 4:

4. Cummings teach the sensor device of claim 1, Cummings do not explicitly teach further comprising an infrared sensor assembly within the attachment body, wherein the infrared sensor assembly is configured to capture infrared image data associated with a scene.

However Kent teach further comprising an infrared sensor assembly within the attachment body, wherein the infrared sensor assembly is configured to capture infrared image data associated with a scene. (Kent [0076] FIGS. 1 and 2, various views are shown of a device attachment 1250 having an infrared imaging module 7000)

Regarding to claim 5:

5. Cummings teach the sensor device of claim 4, wherein the connector is configured to selectively retract into or extend from the connector block. (Cummings [0011] One advantage of the disclosed hand-held electronics device is that the user can easily, with one hand, hold the hand-held electronics device and slide the trigger with a thumb or other finger to release the data connector into the extended position … since the data connector extends from the top of the hand-held electronics device, the user can easily slide the extended data connector into a corresponding port on a computer system without having to rotate the device awkwardly in his/her hand or contort his/her hand to align the data connector with the computer system port)

Cummings do not explicitly teach further comprising a processor communicatively coupled to the infrared sensor assembly and configured to provide information associated with the infrared image data through the connector to the user device.

However Kent teach further comprising a processor communicatively coupled to the infrared sensor assembly (Kent [0084] infrared image data captured by infrared imaging module 7000 and/or non-thermal image data such as visible light image data captured by non-thermal imaging module 7002 may be provided to a processing module of device attachment 1250 and/or device 1200 for further processing) and configured to provide information associated with the infrared image data through the connector to the user device. (Kent Fig. 11 [0094] camera module circuit board 12002 may include a socket 12108 configured to receive infrared imaging module 7000. Infrared imaging module 7000 received in socket 12108 may be substantially fixed in place relative to camera module circuit board 12002 and electrically connected to camera module circuit board 12002 via appropriate pins of socket 12108. In some embodiments, non-thermal imaging module 7002 may not be received by a socket on camera module circuit board 12002, but instead may be electrically connected to camera module circuit board 12002 via flexible cable 12110)

Regarding to claim 6:

6. Cummings teach the sensor device of claim 1, wherein the first actuator is configured to apply the first force on the connector block to extend the connector block when a second force is applied on the first actuator. (Cummings [0057] FIGS. 5A and 5B are front views of an HHD including a data connector actuator 500 in a first extended stage and a second extended stage, respectively, according to one embodiment of the invention. The adapter portion 515 may reciprocate relative to the arm 510. The arm 510 may extend the width of the housing 505, thereby eliminating need for the catch 240. The adapter portion 515 may or may not be spring-biased toward the second extended position. The adapter portion 515 may be latched in the second extended position. The adapter portion 515 may be retracted from the second extended position by an actuator (not shown) connected to the adapter portion 515 and operable by a thumb or finger of a user)

Regarding to claim 7:

7. Cummings teach the sensor device of claim 6, further comprises a second actuator configured to apply a third force to cause the connector block to retract, wherein the second actuator is disposed partially on and/or within the attachment body. (Cummings [0057] FIGS. 5A and 5B are front views of an HHD including a data connector actuator 500 in a first extended stage and a second extended stage, respectively, according to one embodiment of the invention. The adapter portion 515 may reciprocate relative to the arm 510. The arm 510 may extend the width of the housing 505, thereby eliminating need for the catch 240. The adapter portion 515 may or may not be spring-biased toward the second extended position. The adapter portion 515 may be latched in the second extended position. The adapter portion 515 may be retracted from the second extended position by an actuator (not shown) connected to the adapter portion 515 and operable by a thumb or finger of a user)

Regarding to claim 8:

8. Cummings teach the sensor device of claim 7, wherein the third force is applied when the second force is removed from the first actuator. (Cummings FIGS. 6A and 6B [0059] FIGS. 6A and 6B illustrate various ways a data connector 602 of an HHD 600 may be manipulated while in an extended position, according to an alternative embodiment of the invention. As shown, while extended, the data connector 602 may be rotated about the axis through which the data connector 602 is connected to the HHD 600, providing the data connector 602 with one degree of freedom)

Regarding to claim 9:

9. Cummings teach the sensor device of claim 8, wherein the first actuator comprises at least one button disposed on and/or within the attachment body, (Cummings FIGS. 6A and 6B) and wherein the second actuator comprises at least one spring. (Cummings [0057] FIGS. 5A and 5B the adapter portion 515 may or may not be spring-biased toward the second extended position)

Regarding to claim 10:

10. Cummings teach the sensor device of claim 1, wherein the first actuator is configured to selectively apply the first force in response to a rotation of the first actuator. (Cummings FIGS. 6A and 6B [0059] FIGS. 6A and 6B illustrate various ways a data connector 602 of an HHD 600 may be manipulated while in an extended position, according to an alternative embodiment of the invention. As shown, while extended, the data connector 602 may be rotated about the axis through which the data connector 602 is connected to the HHD 600, providing the data connector 602 with one degree of freedom)

Regarding to claim 11:

11. Cummings teach the sensor device of claim 10, wherein the first actuator comprises a screw or a bolt. (Cummings [0050] the catch 240 [actuator] may have an open hypotenuse, an open right side, and a closed top for interaction with the data connector 102. The catch 240 may include a first portion 435a of the latch, such as a pin or bolt, connected to the catch 240 at or near a corner thereof. [0051] the trigger 236 may be connected with or formed integrally with a second portion 435b of the latch, such as a retainer. The inclined surface 436i may face the pin 435a when the catch 240 is in an open position and the straight surface 436s may face the pin 435a when the catch 240 is in a closed position. The biasing member 425, such as a coil spring, may be connected to the housing and the trigger/retainer, thereby biasing the retainer 435b upward, or toward the pin 435a, into a latched position)

Regarding to claim 13:

13. Cummings teach the method of claim 12, Cummings do not explicitly teach further comprising retracting at least a portion of the first force on the connector block to retract the connector block, wherein the retracting occurs until the sensor device contacts the first side of the user device.

However Kent teach further comprising retracting at least a portion of the first force on the connector block to retract the connector block, wherein the retracting occurs until the sensor device contacts the first side of the user device. (Kent FIG. 10 [0089] front portion 7007 also includes a device connector 8012 that carries various signals and/or electrical power to and from user device 1200 when attached. Device connector 8012 may be disposed at a location that is suitably aligned with the corresponding device connector receptacle or socket of user device 1200 … a standardized connector (e.g., various versions of Universal Serial Bus (USB) connectors, Portable Digital Media Interface (PDMI), or other standard connectors as provided in user devices)

Regarding to claim 14:

14. Cummings teach the method of claim 13, further comprising: rotating an actuator in a first angular direction, wherein the actuator applies the first force in response to the rotating in the first angular direction; and (Cummings FIGS. 6A and 6B [0059] FIGS. 6A and 6B illustrate various ways a data connector 602 of an HHD 600 may be manipulated while in an extended position, according to an alternative embodiment of the invention. As shown, while extended, the data connector 602 may be rotated about the axis through which the data connector 602 is connected to the HHD 600, providing the data connector 602 with one degree of freedom)
rotating the actuator in a second angular direction different from the first angular direction, wherein the actuator retracts the portion of the first force in response to the rotating in the second angular direction. (Cummings Fig. 4C [0052] rotation of the catch 240 toward the closed position may move the closed catch top over the adapter portion 415, thereby retaining the adapter portion 415 and the arm 410 in the retracted position and concealing view of the adapter portion 415)

Regarding to claim 15:

15. Cummings teach the method of claim 12, further comprising uncoupling the sensor device from the user device, wherein the connector block extends and retracts along a direction perpendicular to a plane defined by the first side of the attachment body. (Cummings [0061] FIG. 8, illustrates how the data connector 700 of FIG. 7B may be connected to a computer system 800 [user device], according to one alternative embodiment of the invention. As shown, the data connector 700 includes a flexible portion 802 having an internal spring force that biases the data connector 700 towards the HHD 600 [sensor device is camera] when the data connector is in the extended position. [0030] FIG. 1 the HHD 100 is a digital video camera)
and wherein the distance is any value in a range between a minimum distance and a maximum distance. (Cummings [0055] FIG. 4A the adapter portion 415 may be a USB Type A or B, USB mini-A or B, or USB micro-A or B. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill that USB connectors have half inch flexibility. USB connector from the left side does not need to be inserted all the way to the USB port. 

    PNG
    media_image3.png
    254
    588
    media_image3.png
    Greyscale

SO USB connection by itself suggest a distance between sides of the connector block and the attachment body being adjustable. Cummings Fig. 7B connector material is flexible. This flexibility suggests a distance between sides of the connector block and the attachment body being adjustable when force is applied.

    PNG
    media_image4.png
    316
    284
    media_image4.png
    Greyscale

	Cummings Fig. 7E flexible arrangement of USB connectors. This flexibility suggests a distance between sides of the connector block and the attachment body being adjustable when force is applied.

    PNG
    media_image5.png
    295
    333
    media_image5.png
    Greyscale


Cummings [0061] FIG. 8, the data connector 700 includes a flexible portion 802 having an internal spring force that biases the data connector 700 towards the HHD 600 when the data connector is in the extended position. This flexibility suggests a distance between sides of the connector block and the attachment body being adjustable when force is applied.

    PNG
    media_image6.png
    445
    618
    media_image6.png
    Greyscale

	)

Regarding to claim 16:

16. Cancelled.

Regarding to claim 17:

17. Cummings teach the method of claim 12, further comprising applying a third force to an actuator of the sensor device, wherein the first force is applied in response to the third force applied to the actuator, (Cummings Fig. 4C [0052] rotation of the catch 240 toward the closed position may move the closed catch top over the adapter portion 415, thereby retaining the adapter portion 415 and the arm 410 in the retracted position and concealing view of the adapter portion 415)
and wherein the distance is one of a plurality of predetermined distances between a minimum distance and a maximum distance. (Cummings [0055] FIG. 4A the adapter portion 415 may be a USB Type A or B, USB mini-A or B, or USB micro-A or B. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill that USB connectors have half inch flexibility. USB connector from the left side does not need to be inserted all the way to the USB port. 

    PNG
    media_image3.png
    254
    588
    media_image3.png
    Greyscale

SO USB connection by itself suggest a distance between sides of the connector block and the attachment body being adjustable. Cummings Fig. 7B connector material is flexible. This flexibility suggests a distance between sides of the connector block and the attachment body being adjustable when force is applied.

    PNG
    media_image4.png
    316
    284
    media_image4.png
    Greyscale

	Cummings Fig. 7E flexible arrangement of USB connectors. This flexibility suggests a distance between sides of the connector block and the attachment body being adjustable when force is applied.

    PNG
    media_image5.png
    295
    333
    media_image5.png
    Greyscale


Cummings [0061] FIG. 8, the data connector 700 includes a flexible portion 802 having an internal spring force that biases the data connector 700 towards the HHD 600 when the data connector is in the extended position. This flexibility suggests a distance between sides of the connector block and the attachment body being adjustable when force is applied.

    PNG
    media_image6.png
    445
    618
    media_image6.png
    Greyscale

	)


Regarding to claim 21:

21. Cummings teach the method of claim 12, wherein the user device is coupled to the sensor device when a protective case is around the user device. (Cummings [0049] The data connector 102 may include an arm 410 and an adapter portion 415, such as a USB connector, connected to the arm 410.  [0055] FIG. 4E is an exploded assembly of the data connector 102, according to one embodiment of the invention. The data connector 102 may further include a printed circuit board (PCB) 417, a data conduit 419, and an arm lid 410a and base 410b. The adapter portion 415 may be a USB Type A or B, USB mini-A or B, or USB micro-A or B. The adapter portion 415 may be mounted to the PCB 417. The arm lid 410a and base 410b may encase a portion of the PCB 417 and adapter portion 415)

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cummings (U.S. Pub. No. 20090109329 A1), in view of Kent (U.S. Pub. No. 20160316119 A1), further in view of Olson (U.S. Pub. No. 4768311 A).

Regarding to claim 18:

18. Cummings teach the method of claim 17, Cummings do not explicitly teach wherein a portion of the first force is retracted in response to a decrease in the third force applied to the actuator.

However Olson teach wherein a portion of the first force is retracted in response to a decrease in the third force applied to the actuator. (Olson Fig. 2 col. 3 line 20-33 a load cell could be interposed between the work wheel and an electrical actuator which would automatically either extend or retract in response to increased or decreased load on the work wheel caused by variations in the surface contour)

The motivation for combining Cummings and Kent as set forth in claim 1 is equally applicable to claim 18. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Cummings, further incorporating Kent and Olson in video/camera technology. One would be motivated to do so, to incorporate a portion of the first force is retracted in response to a decrease in the third force applied to the actuator. This functionality will improve user experience.

Allowable Subject Matter 

Claims 19-20 and 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00 am - 6:30 PM, Alternate Friday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482